In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1126V
                                          UNPUBLISHED


    MARIE BRUNO,                                                Chief Special Master Corcoran

                         Petitioner,                            Filed: May 24, 2021
    v.
                                                                Special Processing Unit (SPU); Joint
    SECRETARY OF HEALTH AND                                     Stipulation on Damages; Influenza
    HUMAN SERVICES,                                             (Flu) Vaccine; Pneumococcal
                                                                Conjugate Vaccine; Shoulder Injury
                         Respondent.                            Related to Vaccine Administration
                                                                (SIRVA)


Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.

Christine Mary Becer, U.S. Department of Justice, Washington, DC, for respondent.


                                DECISION ON JOINT STIPULATION1

        On August 2, 2019, Marie Bruno filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a left shoulder injury related to vaccine
administration (“SIRVA”) after receiving the influenza and pneumococcal conjugate
vaccines on October 5, 2016. Amended Petition at 1, ¶¶ 2, 17; Stipulation, filed at May
24, 2021, ¶¶ 1-2, 4. Petitioner further alleges that she received the vaccines in the United
States, that she suffered the residual effects of her injury for more than six months, and
that neither she nor any other party has filed a civil action or received compensation for
her injury. Petition at ¶¶ 17-19; Stipulation at ¶¶ 3-5. “Respondent denies that [P]etitioner
suffered a SIRVA Table injury; and denies that the flu or PCV13 vaccines caused
[P]etitioner to suffer from a left shoulder injury or any other injury or her current condition.”
Stipulation at ¶ 6.

1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
       Nevertheless, on May 24, 2021, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $50,000.00 in the form of a check payable to Petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of damages
        that would be available under Section 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

                                              )
MARIE BRUNO,                                  )
                                              )
               Petitioner,                    )
                                              )       No. 19-1126V
       v.                                     )       Chief Special Master Corcoran
                                              )       ECF
SECRETARY OF HEALTH AND                       )
HUMAN SERVICES,                               )
                                              )
               Respondent.                    )


                                         STIPULATION

       The parties hereby stipulate to the following matters:

        1. Marie Bruno, petitioner, filed a petition for vaccine compensation under the National

Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 to -34 (the "Vaccine Program").

The petition seeks compensation for injuries allegedly related to petitioner's receipt of the

influenza ("flu") and pneumococcal conjugate ("PCV13") vaccines, which vaccines are

contained in the Vaccine Injury Table (the "Table"), 42 C.F.R. § 100.3 (a).

       2. Petitioner received the flu and PCV13 vaccines on October 5, 2016.

       3. The vaccinations were administered within the United States.

       4. Petitioner alleges that she sustained a left shoulder injury related to vaccine

administration ("SIRVA") within the time period set forth in the Table, or in the alternative, that

her alleged shoulder injury was caused by the vaccines. She further alleges that she experienced

the residual effects of her alleged injury for more than six months.

       5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on her behalf as a result of her condition.
        6. Respondent denies that petitioner suffered a SIRVA Table injury, and denies that the

flu or PCV 13 vaccines caused petitioner to suffer from a left shoulder injury or any other injury

or her current condition.

       7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry ofjudgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-2l(a)(l), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

       A lump sum of$50,000.00 in the form of a check payable to petitioner. This
       amount represents compensation for all damages that would be available under 42
       U.S.C. § 300aa-15(a).

       9. As soon as practicable after the entry ofjudgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to

42 U.S.C. § 300aa-21(a)(l), and an application, the parties will submit to further proceedings

before the special master to award reasonable attorneys' fees and costs incurred in proceeding

upon this petition.

        10. Petitioner and her attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.



                                                  2
        11. Payment made pursuant to paragraph 8 of this Stipulation and any amounts awarded

pursuant to paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-

15(i), subject to the availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs, and past unreimbursed expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa-15(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity, and on behalf of her heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out of, any and all

known or unknown, suspected or unsuspected personal injuries to or death of petitioner resulting

from, or alleged to have resulted from, the flu and PCV 13 vaccinations administered on October

5, 2016, as alleged by petitioner in a petition for vaccine compensation filed on or about August

2, 2019, in the United States Court of Federal Claims as petition No. 19-1126V.

        14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.




                                                   3
        15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

       17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the flu or PCV 13 vaccines caused petitioner to

have a left shoulder injury or any other injury or her current condition.

       18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                     END OF STIPULATION

I
I
I
I
I
I
I
I
I
I

                                                  4
Respectfully submitted.

PETITIONER:



 MARIE BR ' NO


 ATTORNl., \' OF RECOl{D FOR                  AUTIIORIZED REPRESENTATIVE
 PETITIONER:                                  OF TIil-: ATTORNE\' GENERAi.:


 _L _ _
 MAX MULLER
                                              ~       ~y.___p~
                                              II EATIIER L. PEARLMAN
 Mulkr Urnzil, LLP                            Acting Deputy Director
 715 Twining Road. Ste. 208                   Torts Branch. Civil Division
 Dresher, l'A 19025                           U.S . Department or Justice
                                              P.O. Box 146
                                              Benjamin Franklm Station
                                              Washington, DC 20044-0146


 AUTHORIZED REPRESENTATIVE                    ATTORNEY OF RECORD FOR
 OFTIIE SECRETARY OF HEALTH                   RESPONDENT:
 AND HUMAN SERVICES:


                                               ~ t - f H~~
&/JTDa&          ~ I          D,#Sc-, tf1.,         N ¼ ~ LP~ a.JA__
 TAMARA OVERBY                                CHRISTIN E l\·1. BECER
 Acting Director, Division of Injury          rrial Attorney
   Compensation Program!:.                    Torts Branch. Civil Divi!.ion
 I kalthcarc System:-. Bureau                 U.S. Department of Justice
 I lcalth Resource~ and Scr\'ll'CS            P.O. Box 146
   Admmistration                              Bcn_iamin Franl-1111 Station
 U.S. Department of I lc:ilth                 Wa~lungton. DC 200-l4-0146
   and I luman Services                       Tel. (202) 61()-3665
 5600 Fishers Lane. 0SN l -46B                christine.m.bcccr~~ usdoj.gov
 Rockville, MO 20857




Dated : ~/18/~/- - - -